Title: 19 July., 19 July 1776
From: Adams, John,Continental Congress, Board of War
To: 


       
       19 July. The congress resolved that General Schuyler should police the pricing of goods sold to soldiers, observe the rule of the congress that officers hold no more than one office each, and promote harmony among the units of the different states (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 5:591: Note: Two additional resolutions immediately following and calling on Pennsylvania and Maryland to expedite the movement of their troops into New Jersey and New York may have proceeded from the same report).
      